 



Exhibit 10.5

U.S. BANCORP

2001 EMPLOYEE STOCK INCENTIVE PLAN

     Section 1. Purpose U.S. Bancorp’s (the “Corporation’s”) 2001 Employee Stock
Incentive Plan (the “Plan”), has the following purposes: (1) to help employees
of the Corporation and its subsidiaries (collectively, “U.S. Bancorp”) purchase
the Corporation’s stock and benefit from U.S. Bancorp’s long-term growth; (2) to
create common interests between U.S. Bancorp employees and the Corporation’s
shareholders; and (3) to help U.S. Bancorp attract, retain and motivate
experienced, capable employees. The Plan achieves these goals by granting
non-qualified stock options to U.S. Bancorp employees. Non-qualified stock
options do not qualify for favorable tax treatment under Internal Revenue Code S
422.

     Section 2. Available Shares for Options. The aggregate number of shares of
the Corporation’s Common Stock (“Common Stock”) which may be issued and sold
pursuant to options granted under the Plan shall not exceed 11,600,000 shares,
subject to adjustment or substitution as provided in Section 13 of this Plan,
which shares may be either authorized but unissued or treasury shares.

     Section 3. Plan Administration. A Committee (the “Committee”) of not less
than three members selected by the Corporation’s Human Resources Department and
responsible to the Compensation Committee of the Corporation’s Board of
Directors (the “Board”) shall be responsible for administering the Plan,
including determining all matters relating to the exercise of options. The
Committee members shall serve at the will of the Compensation Committee of the
Corporation’s Board of Directors and shall serve terms of indefinite duration.
The Committee shall have all powers necessary to allow it properly to carry out
its duties under the Plan. The Committee shall have conferred upon it such other
and further specified duties, power, authority and discretion as are
contemplated by the Plan either expressly or by necessary implication. The
Committee may appoint agents, who need not be members of the Committee, as it
deems reasonable and necessary to effectively perform its duties, and may
delegate to such agents such powers and duties, whether ministerial or
discretionary, as the Committee in its sole discretion may deem expedient or
appropriate. The decision of the Committee upon all matters within the scope of
its authority shall be final and conclusive on all persons, except to the extent
otherwise provided by law. In the alternative, any authority assigned by this
Plan to the Committee may be exercised by either of the Board of Directors of
the Corporation or its Compensation Committee.

     Section 4. Eligibility. Options may be granted to any Eligible Employee. An
Eligible Employee is any full or part-time employee who is actively employed by
U.S. Bancorp on the date of an option grant. The Committee’s shall have final
authority to determine an Eligible Employee. An employee who on a grant date is
on an authorized short-term leave of absence from U.S. Bancorp, including,
without limitation, a leave of absence due to a short-term disability, shall be
considered an Eligible Employee for purposes of this plan.

     Except as specifically determined by the Committee, an Eligible Employee
shall not include (i) any person who is employed on a seasonal or temporary
basis; (ii) any employee who is entitled to receive benefits under a long-term
disability plan maintained by U.S. Bancorp and (iii) individuals eligible to
participate in any of the Corporation’s Executive Stock Incentive Plans or in
Piper Jaffray’s annual option plan.

     Section 5. Granting of Options. The Committee may from time to time, in its
discretion and subject to the provisions of the Plan, grant options on a grant
date (the “Grant Date”) to any or all employees who are Eligible Employees on
the Grant Date. The Committee shall have final authority to determine the number
of shares to be covered by employees’ options and the decision of the Committee
shall be final.

     Section 6. Option Exercise Price. The exercise price for the shares of
Common Stock covered by options issued pursuant to this Plan shall be the “fair
market value” on the applicable Grant Date as determined by the Committee.

     Section 7. Term of Options. All options shall have a term of ten (10) years
from the applicable Grant Date. In the event an option is not exercised prior to
the expiration of ten years from the applicable Grant Date, the option shall
lapse and all rights of the option holder shall terminate.

2001 Employee Stock Incentive Plan

 



--------------------------------------------------------------------------------



 



     Section 8. Vesting and Exercisability of Options. Except as provided under
Section 18 or otherwise in this Plan, options shall vest and become exercisable
in such manner and over such period of time as the Committee shall determine at
the applicable Grant Date. From and after the applicable Grant Date and subject
to subsection (b) of this Section 8, vested options shall be exercised in the
manner set forth in Paragraph 9 below.



    (a) If an option holder’s employment with U.S. Bancorp shall terminate for
any reason regardless of whether by action of the option holder or U.S. Bancorp
other than such option holder’s early or normal retirement under the provisions
of any U.S. Bancorp retirement plan or death, all unvested options will
terminate immediately. All options which are fully vested and exercisable at the
time of such option holder’s termination of employment (unless the Corporation
deems the termination is for gross misconduct or offense, in which case the
options shall terminate immediately upon termination of employment), and which
are not exercised within thirty (30) days of such termination of employment
shall terminate.       (b) If an option holder’s employment with U.S. Bancorp
shall terminate by reason of such holder’s early or normal retirement or death,
all unvested options will terminate immediately. All options which are fully
vested and exercisable at the time of such option holder’s termination of
employment and which are not exercised within one hundred eighty (180) days of
such termination of employment shall terminate.       (c) If an option holder is
placed on Disability (as defined in U.S. Bancorp’s Long Term Disability Plan),
the option holder shall be deemed to be terminated from the Plan. All unvested
options will terminate immediately. All options which are fully vested and
exercisable at the time of such option holder’s placement on Disability and
which are not exercised within one hundred eighty (180) days of such placement
shall terminate.       (d) Without limitation, any employee who is not on an
authorized short-term leave of absence and who does not work during a calendar
quarter shall be deemed to have been terminated (from the Plan) as of the end of
such calendar quarter.       (e) In the event an option holder’s unexercised
options terminate under the provisions of subsection (a) , (b), (c) or
(d) above, such holder’s options, and all rights of the holder under this Plan,
shall not be restored for any reason.       (f) For purposes of the Plan and
notwithstanding any provision of the Plan to the contrary, an option holder
shall not be deemed to have terminated employment with U.S. Bancorp (i) during
the period such option holder is on an authorized short term leave of absence
granted by U.S. Bancorp; or (ii) as the result of such option holder’s transfer
of employment between or among the Corporation and its subsidiaries or such
holder’s change of position or responsibilities within U.S. Bancorp.

     Section 9. Method of Exercise. Options shall be exercised pursuant to the
terms of the options and the Plan by delivering notice to the Committee or its
designee and on such forms or in such manner as shall be designated by the
Committee or its designee from time to time.



    (a) Options shall be exercised by either a “cash exercise method” or a
“cashless exercise method”. For purposes of this Plan, a “cash exercise method”
means a method in which the option holder pays the option exercise price in cash
or by personal check for the shares subject to option (along with any required
withholding taxes) simultaneously with the delivery of the notice of exercise
described above, and such option holder is then issued the number of shares so
purchased. For purposes of this Plan, a “cashless exercise method” means a
method permitted under the provision of Regulation T issued by the Board of
Governors of the Federal Reserve System and under which an option holder may
direct that a portion of the shares to be issued upon exercise of the option be
sold to pay the option’s exercise price, required withholding taxes, broker’s
commissions and other related expenses, if any. The Committee shall have the
authority to establish procedures under either method and establish procedures
under additional exercise methods, including without limitation, the designation
of the brokerage firm or firms through which cash and cashless exercises shall
be effected.       (b) Under either method, the option exercise price shall be
paid in full at the time of exercise in U.S. dollars, and the Corporation shall
require the option holder to pay the Corporation in U.S. dollars at the time of
exercise the amount of tax required to be withheld by the Corporation under
applicable foreign, federal, state and local withholding tax laws.

2001 Employee Stock Incentive Plan

-2-



--------------------------------------------------------------------------------



 





    (c) Except as provided in Section 8, an option holder must be an employee of
U.S. Bancorp at the time of exercise of options.

     Section 10. Tax Effects of Plan Participation. Employees may be subject to
income, capital gains, and/or other federal, state and/or local taxes as a
result of exercising options issued pursuant to the Plan. Employees may wish to
consult their tax advisor before exercising options issued pursuant to the Plan.

     Section 11. Nontransferability. No option shall be transferable by an
option holder. During an option holder’s lifetime, the options shall be
exercisable only by the option holder, provided that in the event an option
holder is incapacitated and unable to exercise such option holder’s options,
such option holder’s legal guardian or legal representative whom the Committee
deems appropriate based on all applicable facts and circumstances may exercise
such option holder’s options in accordance with the provisions of the Plan. In
the event of an option holder’s death, the option holder’s options shall be
transferable pursuant to the option holder’s will or by the laws of descent and
distribution and may thereafter be exercised by the transferee(s) as provided in
Sections 8 and 9. Any purported transfer of any option shall be null and void
except as otherwise provided by this Section 11.

     Section 12. No Rights. An option holder shall have no rights or interests
in any option except as set forth in the Plan. The Plan does not confer upon any
person any right with respect to the continuation of employment by U.S. Bancorp,
nor does it limit in any way the right of U.S. Bancorp to terminate employment
at any time. An option holder shall have no rights as a shareholder of U.S.
Bancorp with respect to the shares of Common Stock covered by options except to
the extent that shares are issued to such option holder upon the due exercise of
options.

     Section 13. Adjustment Upon Changes In Capitalization. In the event that
the outstanding shares of Common Stock shall be changed into or exchanged for a
different number or kind of shares of stock or other securities of U.S. Bancorp
or any other corporation, whether through reorganization, recapitalization,
stock dividend, stock split, combination of shares, reclassification of the
Common Stock, merger or consolidation, then the option rights (as to the number
and kind of shares and the option exercise price) shall be appropriately
adjusted by the Committee. Comparable adjustments shall be made for each
subsequent such change or exchange of Common Stock or any stock or other
securities into which such Common Stock shall have been changed or exchanged.

     Section 14. Amendment, Modification and Termination of the Plan. The Board
of Directors of the Corporation may terminate, amend or modify the Plan any
time, provided that no amendment, modification or termination of the Plan shall
in any manner adversely affect an option outstanding under the Plan without the
consent of the option holder, or such option holder’s successors as described in
Section11.

     Section 15. Additional Conditions of the Options. If at any time the
Committee shall determine that listing, registration or qualification of the
Common Shares covered by an option pursuant to any securities exchange rule or
under any state or federal law or the consent or the approval of any
governmental regulatory body is necessary or desirable as a condition of or in
connection with the purchase of the shares of Common Stock under the option, the
option may not be exercised unless and until such listing, registration,
qualification, consent or approval shall have been obtained free of any
conditions not acceptable to the Committee. Any person exercising an option
shall make such representations and agreements and furnish such information as
the Committee may request to assure compliance with the foregoing or any other
applicable legal requirements.

     Section 16. Effective Date of the Plan. The Plan shall become effective on
February 27, 2001.

     Section 17. Governing Law. This Plan shall be construed under and governed
by the laws of the State of Minnesota.

     Section 18. Change of Control. In the event the Corporation shall engage in
a Change of Control as defined in this Section 18, and if the employment of an
Eligible Employee is terminated by the Corporation, immediately following such
Change of Control due to business needs resulting from the Change of Control and
not for documented performance or conduct reasons, consistent with written
policies of the Corporation all such person’s outstanding options granted under
the Plan shall automatically become fully vested and exercisable as of the date
of such termination notwithstanding any provision of the Plan to the contrary.
The surviving corporation or entity shall continue to be bound by the terms and
provisions of the Plan and all unexercised options shall remain fully vested and
exercisable in accordance with the provisions of the Plan subject to any
adjustment described in Section 13.

2001 Employee Stock Incentive Plan

-3-



--------------------------------------------------------------------------------



 



     For purposes of this Agreement, a Change of Control of the Corporation
shall mean:



    (a) The acquisition by any individual, entity or group (“Person”) within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act” of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 35% or more of either (i) the
then outstanding shares of Common Stock of the Corporation (the “Outstanding
Corporation Common Stock”) or (ii) the combined voting power of the then
outstanding voting securities of the Corporation entitled to vote generally in
the election of directors (the “Outstanding Corporation Voting Securities”);
provided, however, that for purposes of this subsection (a), the following
acquisitions shall not constitute a Change of Control: (i) any acquisition
directly from the Corporation, (ii) any acquisition by the Corporation, (iii)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or any corporation controlled by the Corporation,
or (iv) any acquisition by any corporation pursuant to a transaction which
complies with clauses (i), (ii), and (iii) of subsection (c) of this Section 18;
or       (b) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Corporation’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or      
(c) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Corporation (a
“Business Combination”), in each case, unless, following such Business
Combination, (i), all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Corporation Common
Stock and Outstanding Corporation Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Corporation or all or
substantially all of the Corporation’s assets either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Corporation
Common Stock and Outstanding Corporation Voting Securities, as the case may be,
(ii) no Person (excluding any employee benefit plan (or related trust) of the
Corporation or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 35% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or       (d) Approval by the shareholders of the
Corporation of a complete liquidation or dissolution of the Corporation.

     This document constitutes the entire Plan.

2001 Employee Stock Incentive Plan

-4-